Citation Nr: 1223061	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  08-08 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder (claimed as mesothelioma) to include as due to asbestos exposure.

2.  Entitlement to service connection for a low back disorder.  

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to an initial compensable disability rating for fractured ribs.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 1970.  Subsequently, he had service with the National Guard from July 1982 to May 2006, with numerous periods of active duty for training (ACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and July 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals VA treatment records dated through September 2011.  Notably, the RO has only reviewed VA treatment records dated through April 2011.  However, a review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to service connection for a respiratory disorder and a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no evidence of bilateral hearing loss during active service, or within one year after active service, and no competent medical evidence linking the Veteran's current bilateral hearing loss with his active military service.  There is also no evidence of bilateral hearing loss during the Veteran's ACDUTRA and no competent medical evidence linking the Veteran's current bilateral hearing loss with his periods of ACDUTRA.

2.  The Veteran's fractured ribs are currently manifested by subjective complaints of rib cage pain, worse upon physical activity, and objective findings of tenderness with no evidence of removal of one rib or the resection of two or more ribs without regeneration.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).

2.  The criteria for an initial compensable disability rating for fractured ribs are not met. 38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.53, 4.71a, 4.71a including Diagnostic Code (DC) 5299-5297 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that bilateral hearing loss is related to his service with the United States Air Force from September 1966 to June 1970 as well as his service with the National Guard from July 1982 to May 2006.  Specifically, he contends that he was exposed to excessive noise in service while working around aircraft and flight lines for 28 years.  The Veteran attributes his bilateral hearing loss to this acoustic trauma.  The Veteran also contends that his service-connected fractured ribs are more disabling than currently evaluated.     

Bilateral Hearing Loss

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); see Mercado-Martinez v. West, 11 Vet. App. 415 (1998).  

Service connection is also permissible for disability resulting from disease or injury incurred in or aggravated by ACDUTRA or for disability resulting from injury - but not disease - incurred or aggravated during INACDUTRA.  38 U.S.C.A. § 101(22) and (23); 38 C.F.R. § 3.6.  The presumptions of soundness and aggravation do not apply to periods of ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 C.F.R. §§ 3.307, 3.309.  Service connection on a presumptive basis is not available where the service performed is ACDUTRA or INACDUTRA.  Biggins, 1 Vet. App. at 474.  Disorders diagnosed more that one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  A claimant may establish direct service connection for a hearing disability which initially manifests itself several years after separation from service on the basis of evidence showing that the current hearing loss is causally related to injury or disease suffered in service.  Hensley v. Brown, 5 Vet. App. 155, 164 (1993).

Entitlement to service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385, which provide: "For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."

This regulation defines hearing loss disability for VA compensation purposes.  The threshold for normal hearing is from zero to 20 dB, and higher threshold levels indicate some degree of hearing loss.  See Hensley, 5 Vet. App. at 157.

In addition to the above requirements, there are alternative methods of establishing service connection under 38 C.F.R. § 3.303(b).  For example, a claimant may establish service connection by chronicity.  Chronicity is established if the claimant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  See Savage v. Gober, 10 Vet .App. 488 (1997).  Alternatively, the claimant may establish service connection by continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology.  Savage, 10 Vet. App. at 495. 

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1372.

The Veteran's service treatment records include an audiological examination conducted during the Veteran's enlistment in June 1966 which shows normal hearing, specifically as follows:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
-10
-10
-10

-10
Left Ear
-10
-10
-10

-10

While the Veteran was examined upon separation in June 1970, no audiological examination was done as the test was "waived."  

Post-active-service examination reports during the Veteran's service with the National Guard also show normal hearing until June 1990 when the Veteran demonstrated some hearing loss at 4000 Hz in the left ear and some hearing loss at 500 Hz in the right ear.  

A May 1982 audiological examination shows normal hearing, specifically as follows:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10
5
0
5
5
Left Ear
10
5
0
15
20

A May 1986 audiological examination shows normal hearing, specifically as follows:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
20
15
10
5
15
Left Ear
5
0
5
10
25

A June 1990 audiological examination shows some hearing loss at 4000 Hz in the left ear and some hearing loss at 500 Hz in the right ear, specifically as follows:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
25
15
10
5
15
Left Ear
5
0
5
10
25

A May 2000 audiological examination also shows some hearing loss at 4000 Hz in the left ear and shows some hearing loss at 4000 Hz in the right ear, specifically as follows:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15
10
15
10
25
Left Ear
15
0
-5
15
35

In May 2006, approximately 36 years after his discharge from active service, the Veteran submitted a claim for service connection for bilateral hearing loss.  In connection with this claim the Veteran submitted private audiological examination reports dated in March 2004 and June 2004.  The March 2004 report is a graphical representation and appears to show the following:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
40
40
45

50
Left Ear
30
30
25
40
60

The June 2004 report is shows the following:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
40
40
45
50

Left Ear
30
30
25
40


The Veteran was afforded a VA audiological examination in May 2009.  This examination reported the following:  

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
50
45
40
45
50
Left Ear
25
25
20
35
50

Puretone Threshold Average of 1000 Hz - 4000 Hz
Right Ear
45
Left Ear
33

Speech Recognition
Right Ear
76%
Left Ear
92%
 
During the May 2009 VA examination, the examiner noted the active service treatment records above.  The Veteran reported decreased hearing and tinnitus.  He indicated that he served as a combat operations specialist while in the military and reported significant amounts of noise exposure from jet engines.  Following the service the Veteran stated that he worked at GE in maintenance for 37 years.  There was no history of significant recreational noise exposure.  The Veteran reported a constant bilateral tinnitus which had rung for at least 25 years.

The examiner diagnosed the Veteran with mild to moderate high frequency sensorineural hearing loss.  The examiner indicated that the Veteran's tinnitus was consistent with a history of noise exposure.  As such, the examiner opined that the Veteran's tinnitus was as likely as not a result of acoustic trauma during his military career.  According to the examiner, the Veteran's complaint of tinnitus was as likely as not a symptom of associated auditory damage.  No otologic condition was noted which required medical follow-up or which, if treated, would result in improved auditory thresholds.  The examiner did not provide an opinion as to whether the Veteran's bilateral hearing loss was related to the Veteran's military noise exposure.    

The Veteran was afforded another VA audiological examination in November 2010.  This examiner also noted that the Veteran's claims file was available for review and noted that the Veteran had normal hearing in June 1966 and that a hearing test was "waived" in June 1970.  The examiner also noted that a post-service May 1982 audiological examination revealed normal hearing and that the first indication of hearing loss was in May 2001 when mild hearing loss was noted in the left ear.  A subsequent February 2004 audiogram indicated mild sensorineural hearing loss bilaterally.  

During this examination the Veteran reported that his chief complaint was decreased hearing and tinnitus.  He reported that while serving in the military the Veteran was a parachute rigger and he reported significant amounts of noise exposure to jet engines on the flight line.  Following the service, the Veteran stated that he performed maintenance work at GE for 37 years.  He denied a significant history of recreational noise exposure.  Audiological examination revealed the following:  

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
55
50
50
50
55
Left Ear
25
25
15
50
50

Puretone Threshold Average of 1000 Hz - 4000 Hz
Right Ear
51
Left Ear
35

Speech Recognition
Right Ear
78%
Left Ear
80%

The examiner diagnosed the Veteran with moderate sensorineural hearing loss in the left ear and moderate high frequency sensorineural hearing loss in the right ear.  The examiner noted that the Veteran's June 1970 separation examination report from active duty indicated that the Veteran's hearing was not tested upon separation.  Therefore, the examiner indicated that the Veteran's hearing loss was less likely as not a result of military acoustic trauma.  However, the Veteran's complaint of tinnitus was as likely as not a symptom of associated auditory damage.  No otologic condition was noted which required medical follow-up or which, if treated, would result in improved auditory thresholds.  

In a June 2011 addendum to the November 2010 audiological report the examiner noted that post-service National Guard records show normal hearing in May 1982 and May 1986.  A June 1990 report shows normal hearing in the right ear and a mild loss of hearing in the left ear at 4000 Hz.  While the Veteran's June 1970 separation examination notes that his hearing was not tested, the post-service National Guard records in May 1982 and May 1986 indicate normal hearing bilaterally.  Therefore, the examiner opined that the Veteran's hearing loss is less likely as not a result of the Veteran's military acoustic trauma.  

Also of record are VA outpatient treatment reports dated from September 2007 through September 2011 and private treatment records dated from March 2004 through December 2009.  While these records primarily reflect treatment for other disorders they do show complaints of hearing loss and tinnitus beginning in approximately March 2004.  

Initially, the Board notes that the July 2003 VA audiological evaluation report shows that the Veteran has bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  However, the Board finds that service connection for bilateral hearing loss is not in order.  Active service treatment records are negative for hearing loss.  As above, the Veteran's June 1966 enlistment examination shows normal hearing and the Veteran's June 1970 separation examination notes that his hearing was not tested.  The earliest evidence of hearing loss in the left ear is dated in June 1990, approximately 20 years after separation from active service, and the earliest evidence of bilateral hearing loss is dated in May 2000, approximately 30 years after separation from active service.  Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

Also, in the June 2011 addendum the November 2010 VA examiner opined that the Veteran's bilateral hearing loss was not related to the Veteran's military acoustic trauma given that the Veteran had normal hearing in May 1982 and May 1986.  A competent medical expert has made this opinion and the Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  There are no other contrary medical opinions of record.    
  
While there is evidence that the Veteran's hearing loss increased in severity during the time he was also performing ACDUTRA, there is no evidence that his current bilateral hearing loss was incurred during ACDUTRA.  As above, the presumption of aggravation does not apply to periods of ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).
  
Although the Veteran has submitted several statements linking his bilateral hearing loss to military service, the Board finds these reports less than credible.  While the Board is prohibited from finding lay evidence not credible on the sole basis of a lack of contemporaneous medical records, Buchanan, 451 F.3d at 1331, the Veteran's post-service treatment records show normal hearing in May 1982 and May 1986.  These records undermine the Veteran's credibility.  

The Veteran's claim for service connection includes his own assertion that his current bilateral hearing loss is related to military service.  The Board does not doubt the sincerity of the Veteran's beliefs that his current hearing loss is due to his active military service.  Nevertheless, as a lay person not trained in medicine, his opinion that his current disability is causally related to active service is not competent evidence required to establish service connection.  Jandreau, 492 F.3d at 1372.  Rather, medical evidence on this point is required.  In this case, the only medical opinion in the claims file is a negative opinion.    

In short, the Board finds that the preponderance of the evidence is against the claim for entitlement to service connection for bilateral hearing loss, and the appeal is denied.  As there is not an approximate balance of positive and negative evidence regarding the merits of the Veteran's claim that would give rise to a reasonable doubt in favor of the Veteran, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Fractured Ribs

The Veteran's ACDUTRA service treatment records show that he fractured his right ribs in March 2005 while swimming in the ocean when a wave crashed on him and forced him under.  

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

The RO has evaluated the Veteran's fractured ribs under 38 U.S.C.A. § 4.71a, DC 5299-5297.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99."

DC 5297 provides that a 10 percent evaluation is warranted for the removal of one rib or the resection of two or more ribs without regeneration.  A 20 percent evaluation is warranted where two ribs have been removed.  A 30 percent evaluation is warranted where three or four ribs have been removed.  A 40 percent evaluation is warranted where five or six ribs have been removed.  And a maximum 50 percent evaluation is warranted for the removal of six or more ribs.  Notes to this code provide that the rating for rib resection or removal is not to be applied with ratings for purulent pleurisy, lobectomy, pneumonectomy or injuries of pleural cavity.  However, rib resection will be considered as rib removal in thoracoplasty performed for collapse therapy or to accomplish obliteration of space and will be combined with the rating for lung collapse or with the rating for lobectomy, pneumonectomy or the graduated ratings for pulmonary tuberculosis.  38 C.F.R. § 4.71a, DC 5297.  

Furthermore, when an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  Also, the VA General Counsel held in VAOPGCPREC 9-98 after reiterating its holding in VAOPGCPREC 23-97 that pain as a factor must be considered in the evaluation of a joint disability with arthritis and that the provisions of 38 C.F.R. § 4.59 are for consideration.

Evidence relevant to the level of severity of the Veteran's fractured ribs includes VA examination reports dated in September 2007 and June 2011.  During the September 2007 examination the examiner noted that the claims file had been reviewed. The Veteran reported that he fractured two right ribs while swimming in the ocean in 2005 while on ACDUTRA.  He reported being hit by a wave in the lower right rib cage and complained of current episodic right rib cage pain with activities.  There was no history of hospitalization or surgery.  The Veteran also denied a history or bone neoplasm and osteomyelitis.  There was no inflammation but there was pain located at the right rib cage.  There was no fracture site of motion and no deformity.  There was also no fever or general debility.  No assistive devices were needed for walking and the condition did not affect motion of a joint.  There were no flare-ups of bone or joint disease.  

On physical examination there was no evidence of leg shortening and no abnormalities of the bone or joint.  There were also no signs of active infection.  A weight bearing joint was not affected and there was no evidence in the feet of abnormal weight bearing.  There was no functional limitation on standing or walking.  There was also no evidence of genu recurvatum.  There were no constitutional signs of bone disease.  There was also no malunion of the os calcis or astragalus.  The examiner noted that there was tenderness over the right lower rib cage.  X-ray examination revealed fractures of the 7th and 8th ribs posterior axillary line with were old and well healed.  The lungs were clear and the mediastinum was unremarkable.  No other acute abnormality was observed.  The Veteran reported that he worked as a turbine engine assembler until 2003 when he retired due to his age.  

During the June 2011 VA examination the examiner again reported that the claims file had been reviewed.  The Veteran reported that in 2005, while he was in Hawaii for 10 days during ACDUTRA, he was swimming in the waves and got thrown under and sustained two rib fractures.  He was seen at the Emergency Room at Tripler Army Medical Center.  He stated that he was sore for a few months and he had no treatment since.  The Veteran currently complained of aches in the left flank with any physical activity such as mowing the lawn or strenuous lifting or pulling.  He stated there was always a light discomfort in that area but worse after physical activity.  Sometimes it will radiate to the posterior thorax on the left.  He was not complaining of any right-sided symptoms.  There had been no hospitalizations or surgery related to the injury.  There was no inflammation.  He was right handed.  The Veteran was not taking any medication for this.  There were no flare-ups and no assistive devices.  There were no systemic symptoms and there was no affect on activities of daily living or occupation.  The Veteran retired from General Electric in Turbine Assembly in 2003 after 37 years.  He retired from the National Guard in 2006 as a parachute rigger which he stated was a more physical job than his General Electric job.  There was no neoplasm.  

Upon physical examination of the chest the examiner noted that there was normal symmetry of the chest wall.  There was minimal tenderness at best with pressure over the left lower ribcage in the mid axillary line.  There was no other chest wall tenderness in any location either right or left.  There was no posterior chest wall tenderness.  The Veteran had full range of motion of both shoulders with no other joints of the upper extremities affected.  Examination of the lungs revealed clear to P and A (percussion and auscultation) bilaterally without rales, rhonchi, or wheezes.  Cardiac examination revealed regular rhythm, normal S1, S2, no murmurs, gallops, or rubs.  The abdomen was soft and benign without organomegaly or tenderness.  He had normal symmetrical gait.  Motor examination revealed 5/5 in all muscle groups of both upper extremities without complaints.  DTRs (deep tendon reflexes) were 2+ in both upper extremities.  

The impression was fractures of two right-sided ribs 2005.  The examiner noted that there was no residual clinically from these rib fractures.  The Veteran reported ongoing left rib discomfort but the fracture were on the right side, as documented by the September 2007 X-ray.  Also in the claims file was the emergency room visit from March 2005 which documented both with a picture and a written diagnosis of a right rib fracture 6 and 7.  As the present complaints regarding the ribs are specific to the left side the examiner wrote that the Veteran's present complaints could not be related to the right-sided rib fractures of 2005.  

Also of record are VA outpatient treatment reports dated from September 2007 through September 2011 and private treatment records dated from March 2004 through December 2009.  While these records primarily reflect treatment for other disorders they do show a history of right rib fractures.  

Based on a review of the pertinent evidence the Board finds that the Veteran is not entitled to an initial compensable disability rating for fractured ribs.  As above, DC 5297 provides that a 10 percent evaluation is warranted for the removal of one rib or the resection of two or more ribs without regeneration.  In this case, it is clear that the Veteran has not suffered the loss or resection of any of his ribs.  While the September 2007 VA examination showed tenderness over the right lower rib cage the examination was otherwise normal.  Such tenderness does not more nearly approximate the removal of one rib or the resection of two or more ribs without regeneration necessary for a 10 percent evaluation.  Furthermore, during the June 2011 VA examination the Veteran complained of tenderness and pain on the left side of his ribs rather than the right side, calling to question whether the pain the Veteran experiences in his chest has anything to do with the service-connected right rib fractures.  Moreover, as the Veteran's rib fractures do not result in limitation of motion neither DeLuca nor 38 C.F.R. § 4.7, 4.40, 4.45 are applicable.  

The Board has also considered other potentially analogous rating criteria for the evaluation of this service-connected disability; however, the medical evidence does not support the evaluation of the Veteran's fractured right ribs under any other diagnostic codes.  Because the Veteran does not have a respiratory disorder associated with the fractured ribs and because there is no nerve damage or other neurological findings resulting from this condition, evaluation of this disability under the criteria for respiratory and/or neurological disorders is not warranted.  Thus, the Board finds that no higher evaluation can be assigned pursuant to any other potentially applicable diagnostic code.

The Board has also considered his statements that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disability according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's fracture ribs has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  

The evidence of record reflects that the Veteran's symptomatology for the fracture ribs warrants no more than the disability rating currently assigned.  The Board finds that no higher rating can be assigned pursuant to any other potentially applicable diagnostic code.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

VA may consider an extraschedular rating in cases that are exceptional, such that the standards of the rating schedule appear to be inadequate to evaluate a disability.  38 C.F.R. § 3.321(b)(1).  The Board cannot assign an extraschedular rating in the first instance, but must specifically adjudicate whether to refer a case for such an evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  The factors described in 38 C.F.R. § 3.321(b)(1)
(i.e., marked interference with employment or frequent periods of hospitalization) are relevant in determining whether extraschedular consideration is reasonably raised.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

Neither the Veteran nor his representative has raised the issued of an extraschedular rating for his service-connected fractured ribs.  Significantly, the evidence shows that the Veteran retired after 37 years of employment at GE in 2003 due to his age.  Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected fractured ribs.  The effects of the Veteran's fractured ribs have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time. Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

With regard to the hearing loss issue, the RO provided the appellant pre-adjudication notice by letter dated in June 2006.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

With regard to the fractured ribs issue, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Nevertheless, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claim such that the notice error did not affect the essential fairness of the adjudication now on appeal.  The appellant was notified that his claim was awarded with an effective date of May 23, 2006, the date of his claim, and a noncompensable rating was assigned.  He was provided notice how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for a higher rating and he demonstrated his actual knowledge of what was required to substantiate a higher rating in his argument included on his Substantive Appeal.  Although he was not provided pre-adjudicatory notice that he would be assigned an effective date in accordance with the facts found as required by Dingess, he was assigned the date of the claim as an effective date, the earliest permitted by law.  38 U.S.C.A. § 5110(a).  

Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant adequate physical examinations, obtained adequate medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Service connection for bilateral hearing loss is denied.  

An initial compensable disability rating for fractured ribs is denied.  


REMAND

With regard to the respiratory/asbestos issue, in his March 2010 notice of disagreement the Veteran indicated that he was involved with demolition work with the United States Air Force at Travis Air Force Base in 1969 and McGuire Air Force Base from 1969 to 1970.  The Veteran contended that his exposure to asbestos occurred during this work.  However, it is unclear from reviewing the Veteran's service records whether he, in fact, was exposed to asbestos.  The RO attempted to obtain the Veteran's personnel records to verify the claimed asbestos exposure.  However, an August 2011 memorandum notes that such records are unavailable.  The Veteran's DD-214 shows that he worked as a cargo handler.  

The Veteran's active service treatment records, to include a June 1970 service discharge examination report, are devoid of any exposure to asbestos or lung pathology.  Significantly, the June 1970 examination report notes a normal "lungs and chest."  However, private treatment records show that the Veteran was, most likely, exposed to asbestos at some point.  Specifically, a September 1996 private treatment record from Dr. R.B.L. notes a diagnosis of interstitial fibrosis at the lung bases typical of previous asbestos exposure indicating asbestosis.  However, it is unclear when and where the Veteran was exposed to the asbestos.  Significantly, a May 2000 National Guard examination report noted that there was a lawsuit pending with the Veteran's employer, GE, for asbestos exposure.  Notably, the record indicates that the Veteran was discharged from military service in 1970 and performed maintenance work at GE for 37 years, retiring in 2003. 

On remand, the AMC/RO should request that the Veteran provide information on any pre- or post-service exposure to asbestos.  The AMC/RO should point out that it appears that the Veteran's employment with GE for 37 years as a maintenance worker could have exposed the Veteran to asbestos.  The AMC/RO should also undertake efforts to obtain additional information that may corroborate the Veteran's claimed in-service exposure to asbestos.  Finally, the AMC/RO should schedule the Veteran for an examination to determine whether the Veteran's asbestos-related disease is related to his alleged in-service asbestos exposure or any post-service asbestos exposure.  

With regard to the low back disorder issue, as above, ACDUTRA records show that the Veteran fractured two right ribs while swimming in the ocean in March 2005.  Significantly, a subsequent February 2006 private treatment record notes that the Veteran had been diagnosed with L5-S1 degenerative disc disease with spondylolisthesis which may have been aggravated by a March 2005 injury suffered on ACDUTRA.  In connection with this claim, the Veteran was afforded a VA spine examination in September 2007.  Unfortunately, while the September 2007 VA examiner provided findings regarding the low back, he failed to opine whether any low back disorder is related to his March 2005 ACDUTRA injury.  As such, another examination is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).  


Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should request information from the Veteran regarding his post-service employment and whether the Veteran, to his knowledge, was ever exposed to asbestos post-service.  The AMC/RO should point out that a May 2000 National Guard examination report noted that there was a lawsuit pending with the Veteran's former employer, GE, for asbestos exposure.  Notably, the record indicates that the Veteran was discharged from military service in 1970 and performed maintenance work at GE for 37 years.  This may have led to post-service asbestos exposure.    

2.  The AMC/RO should consider the Veteran's service personnel records showing an MOS as a cargo handler and the Veteran's contention that he was involved with demolition work with the United States Air Force at Travis Air Force Base in 1969 and McGuire Air Force Base from 1969 to 1970 resulting in his exposure to asbestos.  A determination should be made as to whether it is as likely as not such service caused asbestos exposure.  If further investigation is necessary to make such a determination the AMC/RO should prepare a letter asking the United States Army and Joint Services Records Research Center (JSRRC) to provide any information that might corroborate the Veteran's claimed in- service asbestos exposure from his involvement in demolition work.  Copies of the Veteran's available service treatment records and service personnel records, and his contentions regarding exposure to asbestos should be forwarded to the JSRRC.  If indicated by the JSRRC, the AMC/RO should contact the United States Air Force and/or the National Archives and request copies of the Veteran's unit records to help answer these questions.

3.  After completion of the foregoing, the AMC/RO should arrange for the Veteran to be afforded a VA examination to determine whether he has an asbestos-related disease.  The AMC/RO must specify for the examiner whether the evidence reflects that the Veteran was exposed to asbestos in service and any potential asbestos exposure after service.  The examination report should reflect review of pertinent material in the claims file.  

If a diagnosis of an asbestos-related disease is made, the examiner should specify whether the Veteran has an asbestos-related disease and, if so, whether it is at least as likely as not that the Veteran's asbestos-related disease is related to his alleged in-service asbestos exposure or any post-service exposure.  All necessary special studies or tests should be accomplished.    

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  Afford the September 2007 VA spine examiner the opportunity to supplement his report and specifically opine whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed low back disorder was incurred in/aggravated by or is otherwise related to the Veteran's active military service from September 1966 to June 1970 or periods of ACDUTRA from July 1982 to May 2006, specifically the documented March 2005 ACDUTRA injury to the Veteran's ribs.  

The VA examiner is specifically directed to review the claims file including the February 2006 private treatment record notes that the Veteran had been diagnosed with L5-S1 degenerative disc disease with spondylolisthesis which may have been aggravated by a March 2005 injury suffered on ACDUTRA

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  The AMC/RO should then review the record and ensure that all the above actions are completed.  When the AMC/RO is satisfied that the record is complete the claim should be readjudicated by the AMC/RO.  If the claim is still denied the AMC/RO must furnish the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


